Citation Nr: 0330627	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-15 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
dislocation of the left acromioclavicular joint with 
subacromial impingement and degenerative changes, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from June 1969 to March 1973.

This case comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued the 20 percent 
rating for residuals of a dislocation of the left 
acromioclavicular joint with subacromial impingement and 
degenerative changes.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  The VCAA was codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
and implementing VA regulations were published and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



The VCAA and implementing regulations were already in effect 
when the veteran filed his claim in August 2001, but no 
steps were taken by the RO to notify him of this new law.  
Moreover, 38 C.F.R. § 3.159(b)(1) (2003) recently was 
invalidated by the United Sates Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  But the provision 
of the VCAA codified at 38 U.S.C.A. § 5301(a) requires that 
the appellant be provided a year to respond.  This case must 
therefore be remanded to give the veteran given proper 
notice and sufficient time to respond, as well as for 
additional actions in accordance with the VCAA.

Although the veteran indicated in his August 2001 claim that 
he had not received treatment at a VA medical facility in 
the previous 12 months, he subsequently received treatment 
from VA later in August 2001, and again in October 2001, 
including a VA examination.  But the VA examination did not 
specifically address all of the relevant rating criteria for 
impairment of the clavicle or scapula, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2003), so another examination 
is needed.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  
In particular, ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as any other applicable legal precedent.

2.  The RO should obtain all records 
pertaining to the veteran's left 
shoulder in the custody of the U.S. 
Postal Service, which, pursuant to a 
January 14, 2002 letter, conducted an 
examination as part of his application 
for employment, an application that 
ultimately was rejected due to his left 
acromioclavicular joint disability.  
Ask the veteran to complete and return 
any necessary and appropriate releases 
(VA Form 21-4142s) so these confidential 
records may be obtained.

3.  The RO also should obtain copies of 
all of the veteran's VA treatment 
records since October 2001.  Any records 
obtained should be associated with the 
other evidence in the claims file.

4.  Schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected 
acromioclavicular joint dislocation.

The claims folder must be made available 
to the examiner for a review of the 
veteran's pertinent medical history, and 
the examiner is asked to confirm that he 
or she has reviewed the claims folder 
before submitting the report of the 
findings.  All necessary testing should 
be done, to include specifically range 
of motion studies (measured in degrees, 
with normal range of motion specified 
too), and the examiner should review the 
results of any testing prior to 
completion of the examination report.  

The examiner should determine whether 
there is weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to such 
factors.  As well, the examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during 
flare-ups or when the left shoulder is 
used repeatedly over a period of time.  
And this determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion 
loss due to pain on use during flare-
ups.

If no opinion can be rendered, please 
explain why this is not possible.  

The examiner should also indicate 
whether the veteran has any malunion or 
nonunion instability of his 
left shoulder, repeated episodes of 
dislocation, or impairment of the 
function of a contiguous joint.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Review the claims folder and ensure 
that all of the foregoing development 
has been conducted and completed in 
full.  This includes responses to the 
questions posed to the VA examiner to 
properly rate the veteran's left 
shoulder disability.  If any development 
is incomplete, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 
Vet. App. 268 (1998).



6.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefits sought on appeal remain 
denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the appeal to 
the Board.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


